Citation Nr: 9901928	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a disability of the 
feet, claimed as residuals of frostbite.  

2.  Entitlement to an increased evaluation for asthma, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1992 to April 
1994.  Service connection was established for asthma in a 
rating action of November 1994.  The condition was rated 
10 percent disabling.  In February 1995, she filed a claim 
for an increase in that rating.  In a May 1995 rating action, 
the Department of Veterans Affairs (VA) denied entitlement to 
service connection for a skin disability and a disability of 
the feet and confirmed and continued the established 
10 percent evaluation for the veteran's asthma.  She appealed 
from those decisions.  The case was initially before the 
Board of Veterans' Appeals (Board) in March 1997 when service 
connection for a skin disability was denied.  Appellate 
consideration of the issues of service connection for a 
disability of the feet and an increased evaluation for asthma 
was deferred pending further action by the regional office.  
The case is again before the Board for further appellate 
consideration.  


REMAND

The record reflects that, pursuant to the March 1997 remand 
by the Board, the veteran was scheduled for a VA examination 
in May 1998 and failed to report for the examination.  In 
June 1998, she indicated that she had not been notified of 
the examination and asked to be rescheduled.  The veteran was 
again scheduled for a VA examination in July 1998.  She did 
not report for the examination and has not furnished any 
explanation for her failure to report.  The record reflects, 
however, that, in the notice to report for the July 1998 VA 
examination, the veteran was informed that if she did not 
report for the examination, it would delay her claim for 
compensation and pension benefits.  She was not provided full 
information as to the consequences of a failure to appear for 
the examination in accordance with the provisions of 
38 C.F.R. § 3.655, which requires that, where the examination 
was scheduled in conjunction with a claim for increase and 
the claimant fails to appear without good cause being shown, 
the claim shall be denied.  The Board notes also that the 
June 1998 supplemental statement of the case referred to 
38 C.F.R. § 3.159 which is not applicable in the case of 
failing to report for a VA examination.  That regulation 
concerns the duty to assist the veteran by the VA, including 
assistance in obtaining evidence pertaining to the claim.  

The Board notes also that, in the June 1998 supplemental 
statement of the case, the regional office relied primarily 
on VA outpatient treatment records dated from January to 
August 1995 in deciding the claims at issue.  The March 1995 
VA examination was not referred to. That examination included 
diagnoses of organic residuals of frostbite of the toes of 
both feet and Raynaud's phenomenon of the hands and feet.  As 
noted in the March 1997 remand, the RO was to consider the 
issue of service connection for Raynauds disease.  That was 
not done.  When an examination is scheduled in conjunction 
with an original compensation claim (as opposed to a claim 
for increase) and the claimant fails to report the claim 
shall be rated on the basis of the evidence of record. 
38 C.F.R. § 3.655(b).  

In view of the aforementioned matters and in order to afford 
the veteran every consideration, findings of fact and 
conclusions of law are being deferred pending a REMAND to the 
regional office for the following action:  

1.  The veteran should be afforded 
special peripheral vascular and 
respiratory examinations in order to 
verify and confirm the diagnoses 
pertaining to the feet and clarify the 
nature and severity of the veteran's 
service-connected asthma.  All indicated 
special studies should be conducted, 
including pulmonary function studies.  
The examiner conducting the peripheral 
vascular examination should indicate 
whether the veteran has residuals of 
frostbite or cold exposure of the feet or 
Raynaud's disease or both conditions.  
The claims file is to be made available 
to the examiners for review.  The 
appellant, pursuant to the discussion 
above, is considered to have been 
informed of the consequences of any 
failure to appear for the scheduled 
examinations without good cause being 
shown.  

2.  All appellate issues and pending 
claims should then be adjudicated by the 
regional office.  The review must include 
consideration of the claim for service 
connection for Raynaud's disease.  If 
that claim is denied, the appellant and 
her representative should be informed and 
afforded the opportunity to initiate an 
appeal by filing a notice of 
disagreement.  As to the issues in 
appellate status, the veteran and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further consideration of all issues 
in appellate status, if otherwise in order.  No action is 
required of the veteran until she receives further notice.  

This REMAND is for the purpose of obtaining clarifying 
information and fulfilling necessary requirements of due 
process.  The Board intimates no opinion as to the 
disposition regarding the matters on appeal pending 
completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

- 2 -
